Citation Nr: 1537054	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-20 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 5, 1975 to September 25, 1975

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In March 2015, the Veteran testified before the undersigned at a Travel Board hearing.


FINDINGS OF FACT

1.  The Veteran had a heart disorder, mitral valve regurgitation, prior to entering service and it did not worsen during his period of active service.

2.  The Veteran's currently diagnosed coronary artery disease with coronary artery bypass grafting (CABG), and sinus arrhythmias are not attributable to service and were not manifest in the initial one year period following service.  


CONCLUSIONS OF LAW

1.  A heart disorder, mitral valve regurgitation, clearly and unmistakably preexisted service and was not aggravated by service, and the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2014).

2.  A heart disorder, mitral valve regurgitation, coronary artery disease with CABG, and sinus arrhythmias, were not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an August 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  At his Board hearing, the Veteran's representative indicated that they would be submitting medical evidence to include a medical opinion so the claim was kept open; however, no further evidence has been received.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

The Veteran served on active duty for less than two months, from August 5, 1975 to September 25, 1975.  On enlistment, the Veteran denied having any heart problems and no heart abnormalities were noted on examination.  At his Travel Board hearing, the Veteran confirmed that medical history.  He related that after getting his inoculations after entering service, he became sick and was running a fever.  He reported that he was given antibiotics then sent back on duty.  The Veteran stated that he performed physical duties and felt tired, but otherwise did not have any problems; however, he had an incident where he passed out.  He was then reevaluated, then released from duty.  Following his discharge, the Veteran reported that he did not again have heart problems until the 2000's, seeking treatment in 2007.  

The STRs reveal that the Veteran was admitted for treatment on his 8th day of training and was referred to the Cardiology Clinic for evaluation of a heart murmur.  The inservice examiner thereby noted that the Veteran's problems began in 1969 (pre-service) when a heart murmur was noted on physical examination.  He subsequently underwent a catheterization at and was told that he had moderate mitral regurgitation.  On beginning Basic Military Training, the Veteran related that he noticed some shortness of breath and chest pain with exercise.  For this problem, he was referred to the Cardiology Clinic on September 11, 1975, where he was seen by a physician.  On physical examination, the chest was clear to percussion and auscultation.  There was a regular sinus cardiac rhythm.  There was however, on S3, a gallop present with a Grade III/VI systolic murmur at the apex.  G was within normal limits, and chest x-ray was within normal limits.  The physician felt that the Veteran had mitral regurgitation and referred him to the Cardiology Clinic where he was seen by the Staff Cardiologist.  On physical examination, the physician noted that the Veteran had a blood pressure of 120/70, with pulse of 72.  His chest was clear.  The heart was not increased in size on physical examination.  Sl and S2 were normal.  There was Grade III/VI systolic murmur at the left sternal border radiating to the apex.  There was an S3 with no clicks.  There was no peripheral edema.  G showed a normal sinus rhythm, but there was slightly prominent left ventricular voltage with a vertical axis.  Chest x-ray was within normal limits with the left ventricle upper mitral regurgitation; it was recommended that he be discharged.  It was noted that the Veteran's past was unremarkable except for that mentioned in present illness section of the report.  Current physical examination resulted in a diagnosis of mitral regurgitation of unknown etiology which existed prior to the Veteran's entry into service and was not aggravated beyond its normal progression during service.  The Veteran was recommended for discharge.  

Post-service, in June 2007, the Veteran was treated for heart problems.  He was diagnosed as having coronary artery disease and severe mitral regurgitation.  He underwent mitral valve repair in July 2009.  He developed recurrent persistent atrial tachycardia.  His history of being a cigarette smoker was noted.  He then underwent ablative intervention for his atrial fibrillation in October 2009.  Post-operatively, it was noted that the Veteran had a small right pleural effusion.  There was also cardiomegaly with mild pulmonary venous hypertension.  There was a new infiltrate that had developed into the infrahilar right lower lobe.  He also had a recurrence of his atrial fibrillation/flutter.  He was given antiarrhythmic drug therapy.  

In December 2009, the Veteran was afforded a VA heart examination.  Upon a review of the records, the examiner noted that the enlistment physical and medical survey did not list any known heart ailments.  Thereafter, he was sent to a medical board from an initial evaluation 8th day of training for a heart murmur and was released thereafter.  The medical board diagnosed the Veteran as having mitral regurgitation of unknown etiology which existed prior to service.  Post-service, a June 2007 echocardiogram showed mitral valve thickening and myxomatous changes of both leaflets with moderate insufficiency; tricuspid valve showed mild prolapse; LV function at 65%.  He was diagnosed as atrial flutter, coronary artery disease, and coronary artery bypass grafting (CABG) with mitral valve repair and Edward's ring.  Current examination resulted in diagnoses of mitral valve prolapse that progressed to myxedematous lesion; coronary artery disease; status post CABG of LAD and mitral valve revision with Edward's ring; and cardiac arrhythmias as a flutter/a fibrillation, intermittent requiring medication and intermittent synchronized cardioversion.

The examiner provided a medical opinion concerning the Veteran's heart disability.  The examiner noted that the Veteran did not complete basic training.  His mitral valve condition is what he was medically released for from training and was considered to be pre-existing and, of course the Veteran had the mitral valve all the rest of his life; however, the development of the rest of his heart condition (as proven in multiple past and current studies) had strong bearing on his high tobacco use and the very poor diet he maintained as a long haul truck driver.  After careful examination of the provided records and the Veteran, with relation to considered condition(s) and similar cases remarked in medical literature and research, the examiner opined that it was as likely as not that the Veteran's current claimed heart condition of continued mitral valve regurgitation requiring revision and Edward's ring placement was related to the Veteran's inservice mitral valve regurgitation of unknown etiology.  However, the examiner further opined that it was less likely than not that the Veteran's current claimed heart conditions (coronary artery disease with CABG and sinus arrhythmias) were related to the Veteran's in-service mitral valve regurgitation of unknown etiology.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, valvular heart disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to a heart disability on objective examination.  The service entrance examination is negative for any heart abnormality.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Thereafter, the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.  

The medical opinion documented in the STRs is, therefore, probative regarding the determination that the Veteran's mitral valve disorder preexisted service.  The Veteran also has stated during service and at his hearing that he had a heart disorder prior to service.  Further, the VA opinion stated the same.  

The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a preservice history of medical problems during inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Board finds that the medical records and the Veteran's statements are competent evidence that a heart disorder, diagnosed as mitral valve regurgitation, clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear and unmistakable evidence that the heart disorder existed prior to service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has established that there are two steps to rebut the presumption of soundness at entry.  First, there must be clear and unmistakable evidence that the heart disorder preexisted service.  Second, there must be clear and unmistakable evidence that the heart disorder was not aggravated during service.  If both prongs are not met, the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence demonstrating that the preexisting heart disorder was not aggravated by service.  The record shows that the Veteran was seen a little over a week into service for the heart disorder.  He was subject to a medical board and was discharged based on the findings of the medical board.  There is no evidence of any increase in the disability level of his Veteran's mitral valve insufficiency during service.  The medical board found no aggravation beyond normal progression, although the clinical records show no specific aggravation at all.  

Where there is evidence of the Veteran having been asymptomatic on entering service, and later developing symptoms of the pre-existing disorder, this does not constitute aggravation in the absence of evidence of an increase in the underlying disorder.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

The Veteran contends otherwise.  However, the records do not support his contentions.  Since it involves complex medical determinations, the medical assessments are more probative than the Veteran's assertions.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board attaches significant probative value to the inservice assessments regarding the Veteran's mitral valve insufficiency, as well as the later VA opinion, as they are well reasoned, detailed, consistent with other evidence of record, and included review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the record and the thoroughness and detail of the opinion.).

The Board therefore finds that there is clear and unmistakable evidence that the preexisting heart disorder was not aggravated by service.  Accordingly, because there is clear and unmistakable evidence that the heart disorder, mitral valve regurgitation, preexisted service and clear and unmistakable evidence that it was not aggravated during service, the presumption of soundness is rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 of whether the Veteran's preexisting heart disorder, mitral valve regurgitation, was aggravated in service, the Board finds that there is no competent evidence that such disorder worsened in service.  The Board relies on the evidence as outlined above to support this determination.  Further, since there is clear and unmistakable evidence that pre-existing heart disorder, mitral valve regurgitation, at issue was not aggravated during service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. § 1111), it necessarily follows that such disorder was not, in fact, aggravated during service (38 U.S.C.A. § 1110).  The Board has found by clear and unmistakable evidence that the Veteran's heart disorder, mitral valve regurgitation, was not aggravated by service in order to rebut the presumption of soundness.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The Board further finds that the currently diagnosed coronary artery disease with CABG and sinus arrhythmias are not attributable to service and were not manifest during service as the probative VA opinion concluded that there was no etiological nexus.  Although the Veteran indicated that he intended to submit a contrary medical opinion, he did not do so.  The VA examiner's opinion, rendered by a medical professional, remains the most probative evidence on this point.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

In reaching this decision, the Board has considered the doctrine of doubt, however, as the preponderance of the evidence is against the veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a heart disorder including mitral valve regurgitation, coronary artery disease with CABG, and sinus arrhythmias is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


